              Case 3:18-cv-03748-JCS Document 387 Filed 05/12/21 Page 1 of 2



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204,

 3   San Francisco, CA, 94121

 4   415-954-2116, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                            THE UNITED STATES DISTRICT COURT

 8                                 FOR NORTHERN CALIFORNIA

 9

10

11                                            )
                                              )
12    Tatyana E. Drevaleva                    )       Case No. 3:18-cv-03748-JCS
                                              )
13                       Plaintiff,           )
                                              )
14                       vs.                  )       Notice regarding my June 25, 2018
                                              )
15                                            )       Original Complaint.
          Mr. Denis Richard McDonough in his )
16        capacity as a Secretary of the U.S. )
          Department of Veterans Affairs      )
17                                            )       Location: Courtroom F – 15th Floor
          810 Vermont Avenue, NW,             )
18        Washington, D.C. 20420              )       450 Golden Gate Avenue,
                                              )
19                       Defendant            )       San Francisco, CA 94102
                                              )
20   Facility:                                )       Judge: The Chief Magistrate Judge
                                              )
21           New Mexico VA Healthcare System )               The Hon. Joseph C. Spero
             1501 San Pedro Drive, S.E.       )
22           Albuquerque, NM, 87108           )
                                              )
23                                            )
                                              )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
                                              )
27                                            )

28
                                             Page 1 of 2

                  Notice regarding my Original Complaint, case No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 387 Filed 05/12/21 Page 2 of 2



 1          Plaintiff-Appellant Tatyana Drevaleva is notifying the Opposing Counsel and the District

 2   Court that, due to the Clerk’s error scanning the pages of my June 25, 2018 Original Complaint

 3   No, 3:18-cv-03748-JCS, the pages of my Original Complaint are as follows:

 4          Page 7 of 26 (ER 03748, Vol. 1, page 8)
 5          Page 9 of 26 (ER 03748, Vol. 1, page 9)
 6          Page 8 of 26 (ER 03748, Vol. 1, page 10.)
 7

 8          I am respectfully asking the Opposing Counsel and the Hon. Judge Joseph Spero to take

 9   this Clerk’s error into their consideration while evaluating my Original Complaint.

10

11          I declare under the penalty of perjury and under the Federal laws that all foregoing is true

12   and correct. Executed at San Francisco, CA on May 12, 2021.

13

14          Respectfully submitted,

15

16          s/ Tatyana Drevaleva

17

18          Plaintiff Pro Se

19

20          May 12, 2021.

21

22

23

24

25

26
27

28
                                               Page 2 of 2

                 Notice regarding my Original Complaint, case No. 3:18-cv-03748-JCS
